DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Pinheiro Pedro O ET AL: “Learning to Refine Object Segments”, Computer Vision – ECCV 2016 – 14th European Conference, October 11-14, 2016, vol. 9905, pages 75-91, XP055828334) in view of D2 (Anonymous: “Unsupervised learning”, Wikipedia, 16 February 2021, pages 1-3, XP055918811 Retrieved from the Internet: https://en.wikipedia.org/w/index.php?title-Unsupervised_learning&oldid=1007200825).

-Regarding claims 1, 4 and 7, D1 discloses a method for generating annotated images (p. 87, I.6-9: “Table 3 compares […] our model, SharpMask, to other existing methods on the COCO dataset. […] for box proposals […] we extract tight bounding boxes surrounding our segmentation masks”. By extracting bounding boxes, the images of the COCO dataset are annotated) comprising: collecting two or more images (the images of the COCO dataset. P. 85, I. 2-3 makes it clear that the COCO dataset contains ≥2 images: “the COCO dataset […] contains 80 k training images”); localizing objects within each of said images (p. 77, I. 23-24: “We augment the basic DeepMask architecture with our refinement module” and p. 77, I. 17-20: “DeepMask […] predicts how likely an image patch is to fully contain a centered object and also outputs an associated segmentation mask for the object, if present. The model is run convolutionally to generate a dense set of object proposals for an image”. By generating object proposals and outputting object segmentation masks, the objects are localized) by utilizing a first deep convolutional neural network (CNN) classification model (“DeepMask”-p. 79, l. 4-6 and Fig. 1(a) make it clear that DeepMask is a deep CNN: “the segmentation branch of DeepMask is illustrated in Fig. 1a. […] It contains a series of convolutional layers”. Since DeepMask outputs object segmentation masks, it” (i) classifies pixels as (non-)belonging to the object; and hence (ii) is effectively a classification model) for extracting (in D1, “generating”) soft object proposals and generating weak (in D1, “coarse”) binary masks around the objects (in D1,k “aligning with”_ the objects (in D1, “object boundaries” – p. 79, l. 11-12: “DeepMask generates masks that […] only coarsely align with object boundaries”. It is implicit that the masks are binary masks. Also see Fig. 2(a)); extracting (in D1, “producing”) segmentation masks around said objects within each of said images by using a second CNN segmentation model (in D1, refinement module) that utilizes as input the soft object proposals and learns to finely (in D1, “sharply”) segment the objects (abstract: “wer first output a coarse ‘mask encoding’ […] then refine this mask encoding” and p. 77, l. 23-26: “We augment the basic DeepMask architecture with our refinement module […] and refer to the resulting approach as SharpMask to emphasize its ability to produce sharper, higher-fidelity object segmentation masks”. P. 81, l. 9 makes it clear that the refinement module is a CNN: “the refinement module uses […] convolution”. P. 80, l. 12-14 makes it clear that the refinement module utilizes as input the soft object proposals: “The feedforward pathway of our network outputs a ‘mask encoding’ M1 […] M1 serves as the input to the top-down refinement module”. Also see Fig. 1(c)-(d)); creating an annotated image by identifying (in D1, “extracting”) bounding boxes around (in D1, “surrounding”) the fine boundaries (in D1, “segmentation masks”) of said objects within each of said images; outputting each of said annotated images (p. 87, I.6-9: “Table 3 compares […] our model, SharpMask, to other existing methods on the COCO dataset. […] for box proposals […] we extract tight bounding boxes surrounding our segmentation masks”. By extracting bounding boxes, the images of the COCO dataset are annotated).
D1 is silent to teaching that an unsupervised learning manner. However, the claimed limitation is well known in the art as evidenced by D2.
In the same field of endeavor, D2 teaches in an unsupervised learning manner (recall that neural networks learn in an unsupervised manner. See e.g., D2, p. 1, l. 6-7: “Two broad methods in UL are Neural Networks and Probabilistic Methods”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of D1 with the teaching of D2 in order to provide unsupervised manner for Neural Networks.
-Regarding claim 3, the combination further discloses the second CNN segmentation model is trained to perform object segmentation and bounding box regression (D1, p. 87, I.6-9: “Table 3 compares […] our model, SharpMask, to other existing methods on the COCO dataset. […] for box proposals […] we extract tight bounding boxes surrounding our segmentation masks”. By extracting bounding boxes, the images of the COCO dataset are annotated; p. 81, l. 26-28: “Training proceeds in two stages: […] second, the feedforward path is ‘frozen’ and the refinement modules trained”).

Claim(s) 2, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (Pinheiro Pedro O ET AL: “Learning to Refine Object Segments”, Computer Vision – ECCV 2016 – 14th European Conference, October 11-14, 2016, vol. 9905, pages 75-91, XP055828334) in view of D2 (Anonymous: “Unsupervised learning”, Wikipedia, 16 February 2021, pages 1-3, XP055918811 Retrieved from the Internet: https://en.wikipedia.org/w/index.php?title-Unsupervised_learning&oldid=1007200825) and further in view of D3 (Zhou Bolei et al: “Learning Deep Features for Discriminative Localization”, 2016 IEEE CONFERENCE ON COMPUTER VISION AND PATTERN RECOGNITION (CVPR), 27 June 2016, pages 2921-2929, XP033021473).
-Regarding claims 2, 5 and 8, the combination further discloses the first deep CNN classification model is trained to localize objects within images (D1, p. 78, I. 41-42: “DeepMask is trained to […] generate a class-agnostic object mask” and D1, p. 81, l. 26-27: “Training proceeds in two stages: first, the model is trained to […] infer a coarse pixel-wise segmentation mask”. By generating object masks, objects are localized).
The combination is silent to teaching that using Class Activation Maps (CAMs). However, the claimed limitation is well known in the art as evidenced by D3.
In the same field of endeavor, D3 teaches using Class Activation Maps (CAMs) (D3, p. 2922, c. 1, l. 39-40: “We use class activation map to refer to the weighted activation maps generated for each image” and D3, section 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of D3 in order to provide visual explanations for decisions from a large class of CNN-based models, making them more transparent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664